Citation Nr: 1511018	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-22 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for residuals of colon cancer, to include as due to exposure to Agent Orange or as secondary to service-connected gastrointestinal disorder with a possible duodenal ulcer.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1964 to January 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in August 2011 and May 2014, when it was remanded (by Veterans Law Judges other than the undersigned) for additional development.  It has now been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board is well aware that this matter was remanded twice previously (and of the delay inherent in yet another remand).  Nonetheless, as there are significant discrepancies in the VA examination and opinion evidence of record that are critical to the resolution of this matter, another remand is necessary.

The Veteran filed a claim for residuals of colon cancer, i.e., cancer of the large intestine.  [Records associated with the diagnosis and surgical treatment of this condition were requested, but are no longer available.]  On March 2010 VA examination, the examiner recorded the Veteran's history as involving a "carcinoid tumor of the duodenum," i.e., a portion of the small intestine close to the stomach.  On August 2011, July 2014, and October 2014 VA examinations, the Veteran reported a history of colon cancer.  However, on September 2011 VA environmental examination (conducted pursuant to an Agent Orange review), the Veteran reported that he could not remember whether his tumor was in his small or large intestine.  At least one of the VA opinions was based on the assumption that the tumor was located in the colon, or large intestine.  As it is not clear from the record whether such was the case, remand is required for a new VA examination and opinion that clarifies the location of the tumor and provides a nexus opinion, with supporting rationale.

In addition, the Board notes that the Veteran has reported that he receives income from the Social Security Administration (SSA).  It is not clear from the record whether such income is from SSA disability or age-related retirement payments.  On remand, the Veteran should be asked to clarify whether he is receiving, has received, or has ever applied for SSA disability payments.  If he answers in the affirmative, such records must be sought and associated with his file.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should contact the Veteran to clarify whether he is receiving, has received, or has ever applied for SSA disability payments.  If he responds in the affirmative, the AOJ should obtain from SSA all documents and decisions concerning any claim the Veteran has made for SSA disability benefits.

2.  When the above development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his intestinal cancer.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should specifically address the medical evidence of record which mentions cancer of the colon and of the duodenum.  Based on a review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) the nature of the Veteran's intestinal cancer, treated in 1974, specifically, its location within the intestinal tract and any current residuals.  (If such determination cannot be made without resort to speculation, it must be so noted, with explanation as to why the opinion cannot be provided.)

(b)  Please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to episodes of gastritis noted during service or exposure to Agent Orange/herbicides or was caused or aggravated by the Veteran's service-connected gastrointestinal disorder with possible duodenal ulcer.  The examiner should specifically address the Veteran's lay assertions that the symptoms associated with his 1974 cancer diagnosis were identical to the symptoms associated with his service-connected disability.  

(c)  If the Veteran's intestinal cancer/residuals were aggravated (and not caused) by the service-connected gastrointestinal disorder with possible duodenal ulcer, the examiner should (to the extent possibly) identify the degree of the cancer residuals that are due to such aggravation.

The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

